717 S.E.2d 376 (2011)
Matthew Douglas STINCHCOMB
v.
PRESBYTERIAN MEDICAL CARE CORP., The Presbyterian Hospital, Presbyterian Orthopaedic Hospital, LLC, Novant Health, Inc., Novant Health Southern Piedmont Region, LLC, Orthocarolina, P.A., Charlotte Orthopedic Specialists, P.A., Craig D. Brigham, M.D., Lorraine Williams, L.P.N., Tonya Davis, R.N., Kittisha a/k/a Kitty Mills, R.N., Page Landrum, R.N., Kathryn Baxter, R.N. and Maura Huffman, R.N.
No. 222P11.
Supreme Court of North Carolina.
August 25, 2011.
Matthew W. Sawchak, Raleigh, for Stinchcomb, Matthew Douglas.
Randall J. Phillips, Charlotte, for Stinchcomb, Matthew Douglas.
Scott M. Stevenson, Charlotte, for Presbyterian Medical Care Corp., et al.
Sara R. Lincoln, for Orthocarolina, P.A., et al.
Barry S. Cobb, Raleigh, for Baxter, Kathryn.
J. Dennis Bailey, Winston-Salem, for Mills, Kittisha.

ORDER
Upon consideration of the petition filed on the 6th of June 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order *377 was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."